Citation Nr: 1722461	
Decision Date: 06/16/17    Archive Date: 06/29/17

DOCKET NO.  14-34 954A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to accrued benefits. 

2.  Whether new and material evidence has been received to reopen a claim for entitlement to Dependency and Indemnity Compensation (DIC) under 38 U.S.C.A. § 1318.

3.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States

WITNESSES AT HEARING ON APPEAL

Appellant and her daughter


ATTORNEY FOR THE BOARD

H. Papavizas, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1942 to February 1946.  He died in June 2004 and was survived by his spouse, who is the Appellant.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in January 2014 by the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California. 

In March 2017, the Appellant and her daughter testified at a hearing before the undersigned Veterans Law Judge of the Board.  A transcript of the hearing has been associated with the claims file.

The Board notes substitution is not permissible in this case because the Veteran died prior to October 10, 2008.  38 U.S.C.A. § 5121A (West 2014).

Finally, the Board observes the RO did not characterize the Appellant's claims as request to reopen and instead denied her claims on the merits.  However, review of the claims file confirms that the Appellant was previously denied the benefits that she now again seeks in March 2005.  The Board therefore has re-characterized these claims as noted on the cover page of this decision.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the appeal so that the Appellant is afforded every possible consideration.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2016).

The Board's review of the record reveals that remand is needed to attempt to obtain outstanding medical records of the Veteran prior to his death, which have been identified by the Appellant.  In a December 2013 VA Form 21-4142, the Appellant requested that the AOJ obtain the private treatment records of Dr. Weng dating from March 2001 to June 2004 from Huntington Hospital.  Although the Appellant submitted a portion of the records from Huntington Hospital dating from May 2004 to June 2004, records dating from March 2001 to May 2004 are missing from the claims file, and it does not appear that the AOJ has made any attempts to obtain them.  Additionally, at the March 2017 Board Hearing, the Appellant stated that she had intended to obtain an amended death certificate, but if obtained, no new amended death certificate has been associated with the record.  Moreover, because it is unclear from the record whether the Veteran ever received medical treatment from VA, the AOJ should inquire as to such on remand to ensure that all relevant medical treatments are obtained.  Accordingly, the AOJ should contact the Appellant to request her submission of this document, if available.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Give the Appellant an opportunity to submit or identify any outstanding private treatment records relevant to the claims on appeal, including private treatment records dating from March 2001 to May 2004 of Dr. Weng at Huntington Hospital.

Additionally, ask the Appellant to (1) submit to VA any new amended death certificate of the Veteran, if available, and (2) state whether the Veteran received any VA treatment during his lifetime.  If the Appellant confirms that Veteran received any VA treatment, obtain and associate those records with the claims file.

After obtaining any necessary authorization from the Appellant, all outstanding records should be obtained.  Make at least two (2) attempts to obtain records from any identified sources.  If any such records are unavailable, inform the Appellant and her representative and afford her an opportunity to submit any copies in her possession.

2.  Thereafter, re-adjudicate the claims on appeal.  If any benefit sought on appeal remains denied, provide the Appellant and her representative a Supplemental Statement of the Case and an appropriate period of time in which to respond.  Then, return the appeal to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

